Citation Nr: 0708178	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include coronary artery disease.

2.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety and depression.

5.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1978.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  This case was remanded by the Board in 
September 2005 for additional development.

The issues of entitlement to service connection for a 
cardiovascular disorder, entitlement to service connection 
for hepatitis C, and entitlement to a permanent and total 
rating for nonservice-connected pension purposes are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's respiratory disorder is related to his military 
service.

2.  The medical evidence of record does not show that the 
veteran's psychiatric disorder is related to his military 
service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in July 2003 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection for a Respiratory Disorder

A February 1978 service medical record stated that the 
veteran complained of chest pain for the previous three days 
with sinus congestion, runny nose, and diarrhea.  On 
observation, the veteran's ears and throat were clear.  The 
veteran's lungs had a slight wheezing.  The examiner stated 
that the veteran smoked 1 and 1/2 packs of cigarettes per day.  
An x-ray of the veteran's chest was within normal limits.  
The assessment was sinus and possible muscle spasm.

After separation from military service, a December 1998 VA 
outpatient medical report stated that the veteran was still 
positive for tobacco use.  The assessment was chronic 
obstructive pulmonary disease (COPD) with chronic bronchitis, 
persistent cough, and sputum production.  The evidence of 
record shows that respiratory disorders have been 
consistently diagnosed since December 1998.

A May 2003 VA outpatient medical report stated that the 
veteran complained of shortness of breath.  The veteran 
reported that it began 15 years before and had increased in 
severity.  The assessment was tobacco use disorder and COPD.

A September 2006 VA respiratory examination report stated 
that the veteran reported that he was diagnosed with COPD 
around the year 2000.  He stated that he had smoked one pack 
of cigarettes a day since age 15, approximately 37 years 
before.  The assessment was COPD, "chronic tobaccoism with 
37-pack-year history of smoking," dyspnea secondary to COPD, 
and history of recurrent pneumonias.  The examiner noted 
"[i]t is my professional opinion that his COPD is not 
related to his military service.  No [history] of significant 
exposure and no visits to doctor."

The medical evidence of record does not show that the 
veteran's current respiratory disorder is related to his 
active military service.  The veteran was not diagnosed with 
a respiratory disorder in service.  While the veteran has a 
current diagnosis of COPD, there is no medical evidence of 
record that this disorder was diagnosed prior to 1998, 
approximately 20 years after separation from active duty.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Additionally, 
there is no medical evidence relating the veteran's 
respiratory disorder to military service.  Furthermore, in 
May 2003 the veteran stated that his respiratory disorder had 
begun 15 years earlier, approximately 10 years after 
separation from active duty.

The veteran's statements alone are not sufficient to prove 
that his current respiratory disorder is related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that his current 
respiratory disorder is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, there is no 
medical evidence of record that relates the veteran's current 
respiratory disorder to military service.  Accordingly, 
service connection for a current respiratory disorder, to 
include COPD, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's respiratory disorder to 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Service Connection for a Psychiatric Disorder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a psychiatric disorder.

After separation from military service, a December 1998 VA 
outpatient medical report stated that the veteran had 
persistent depression.  The evidence of record shows that 
psychiatric disorders have been consistently diagnosed since 
December 1998.

A March 2001 VA psychosocial assessment stated that the 
veteran had a history of depression since 1996, when he 
learned of his heart problems and hepatitis C diagnosis.

A September 2006 VA mental disorders examination report 
stated that the veteran's claims file and computerized 
medical records had been reviewed.  The report stated that 
"[n]o evidence of treatment for depression while in the 
military was found, making a connection between his current 
problems and his military service quite tenuous."  The 
report stated that the veteran was diagnosed with depression 
in 2001 and had a diagnosis of bipolar affective disorder.  
The report stated that the veteran's major problems were his 
"overall anxiety and his substance abuse."  Under the Axis 
III diagnosis, the reported listed several 
nonservice-connected disorders.  Under the Axis IV diagnosis, 
the report stated that the veteran was homeless and had spent 
5 months of that year in prison.  The examiner stated that 
the veteran "has numerous physical problems, which, in all 
likelihood, aggravate his underlying anxiety."

The medical evidence of record does not show that the 
veteran's psychiatric disorder is related to his active 
military service.  There is no evidence of this disorder in 
service.  While the veteran has a current diagnosis of a 
psychiatric disorder, there is no medical evidence of record 
that this disorder was diagnosed prior to 1998, approximately 
20 years after separation from active duty.  See Mense, 1 
Vet. App. at 356.

Additionally, there is no medical evidence relating the 
veteran's psychiatric disorder to military service.  In the 
March 2001 VA psychosocial assessment, the veteran stated 
that his depression began in 1996.  The September 2006 VA 
mental health disorders examination report stated that the 
connection between the veteran's current problems and his 
military service was "quite tenuous."  However, service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2006).  

The veteran's statements alone are not sufficient to prove 
that his psychiatric disorder is related to military service.  
See Espiritu, 2 Vet. App. at 495.  As such, there is no 
medical evidence of record that relates the veteran's 
psychiatric disorder to military service.  Accordingly, 
service connection for a psychiatric disorder, to include 
anxiety and depression, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that relates the veteran's psychiatric disorder to 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, to include 
chronic obstructive pulmonary disease, is denied.

Service connection for a psychiatric disorder, to include 
anxiety and depression, is denied.


REMAND

The veteran seeks service connection for a cardiovascular 
disorder, service connection for hepatitis C, and entitlement 
to a permanent and total rating for nonservice-connected 
pension purposes.


In September 2005, the Board remanded these claims for 
further development.  The remand directed that the veteran be 
provided with medical examinations to determine the severity 
of any physical and psychiatric disabilities found and to 
assess whether the veteran's disabilities render him 
unemployable.  While the veteran was properly provided with 
medical examinations, the September 2006 VA liver, gall 
bladder, and pancreas examination report and the September 
2006 VA heart examination report did not provide adequate 
opinions as required by the September 2005 remand.

The Board notes that the examiner who wrote both of these 
reports did not state whether or not the diagnosed disorders 
were related to service.  In both reports, the examiner 
stated that the conditions were not "service connected."  
The Board emphasizes that the phrase "service connected" is 
a legal term which relates to whether the VA has established 
that a disability was incurred in or aggravated by active 
military service.  By stating that the conditions were not 
"service connected" the examiner merely stated that the VA 
had not granted this legal status, a fact that is not in 
dispute for these claims.  As such, there examination reports 
did not provide an opinion as to whether or not the veteran's 
cardiac disorder and hepatitis C were related to military 
service.  In addition, even if the examiner's statements were 
interpreted as providing opinions which denied a nexus 
between the veteran's hepatitis C and cardiovascular 
disorders and his military service, no rationale was given 
for these opinions, as required by the September 2005 remand.

Furthermore, the Board notes that a permanent and total 
rating for nonservice-connected pension purposes requires 
consideration of all of the veteran's physical and 
psychiatric disabilities.  The September 2006 VA general 
medical examination report considered the veteran's hepatitis 
C, bipolar disorder, chronic anxiety and panic, COPD, and 
angina in concluding that the veteran was employable.  
However, the medical evidence of record shows that the 
veteran has also been diagnosed with hypertrophy of the 
prostate, depression, sleep apnea, degenerative joint 
disease, a closed fracture of the first cervical vertebra, 
and ulnar neuropathy.  These disorders were not considered in 
the September 2006 VA general medical examination report.

Finally, the Board notes that unemployability for 
nonservice-connected pension purposes can also be established 
if the veteran has one permanent disability rated as 60 
percent disabling or one permanent disability rated as 40 
percent disabling or more, plus sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 4.16, 4.17.  In order for a proper 
determination of unemployability to be made under 38 C.F.R. 
§§ 4.16 and 4.17, disability ratings must be provided for all 
of the veteran's disabilities.

Accordingly, the case is remanded for the following actions:

1.	The examiner who conducted the 
September 2006 VA liver, gall bladder, 
and pancreas examination and the 
September 2006 VA heart examination 
must provide an addendum to the 
September 2006 examinations and state 
whether the veteran's previously 
diagnosed cardiovascular disorder and 
hepatitis C are related to his military 
service.  The claims folder and a copy 
of this remand must be made available 
to the examiner for review in 
conjunction with the requested opinion.  
A complete rationale for the opinions 
expressed must be provided.  The report 
prepared must be typed.

2.	After any additional evidence has been 
obtained and added to the record, the 
veteran must be afforded a VA 
examination to determine whether he is 
permanently and totally disabled.  The 
examiner must elicit from the veteran 
and record, for clinical purposes, a 
full work and educational history.  Any 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  
The examiner must provide objective 
findings regarding the current level of 
impairment associated with each 
disability and express an opinion as to 
how each disability impacts, 
individually and in conjunction with 
his other disabilities, upon the 
veteran's ability to pursue 
substantially gainful employment in 
view of all pathology, without regard 
to age.  After examination of the 
veteran, the examiner must further 
render an opinion as to whether the 
veteran is unemployable as a result of 
disability(ies) reasonably certain to 
continue throughout his life, and/or 
whether the veteran has a permanent 
disability(ies) which renders it 
impossible for the average person to 
follow a substantially gainful 
occupation.  In addition, if the 
examiner who conducted the September 
2006 VA liver, gall bladder, and 
pancreas examination and the September 
2006 VA heart examination is not 
available to provide the opinions 
requested in the first action, the 
examiner who conducts the general 
medical examination must also provide 
an opinion as to whether the veteran's 
previously diagnosed cardiac disorder 
and hepatitis C are related to his 
military service.  A complete rationale 
for any opinion expressed must be 
included in the examination report.  
The report prepared must be typed.  

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After the above has been completed, the 
RO must readjudicate the veteran's 
claims.  In doing so, the RO must rate 
each of the veteran's disabilities 
under the applicable schedular criteria 
and determine whether a permanent and 
total rating is warranted under the 
"average person" or "individual 
unemployability due to lifetime 
disabilities" standards, and whether 
extra-schedular consideration is 
warranted.  If such action does not 
grant any benefit claimed, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case and an 
appropriate period of time for a 
response.  The supplemental statement 
of the case must specifically consider 
the law concerning entitlement to 
permanent and total disability for 
pension purposes as it stood both prior 
to and beginning September 17, 2001.  
Thereafter, the case must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


